Title: To James Madison from William C. C. Claiborne and James Wilkinson, 8 December 1803
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
Fort Adams Decr. 8. 1803.
It is with singular Satisfaction, we announce to you the peaceful Transfer of the Province of Louisiana by the Commissioners of Spain to the Commissary of the French Republic, communicated to us by that officer in a Letter, received last Evening (bearing Date the 30. ulto) a Copy of which we transmit you, under Cover, together with his Proclamation, issued on the Occasion, to which we have added, Copies of two Letters from Daniel Clark Esqr. of the 29. and 30 ulto.
Every Exertion is in Operation, for our speedy Embarkation, and we are persuaded the ceded Territory will acknowledge the Government of the United States, before you receive this Letter. We are, Sir, most respectfully, your obedt. humble Servants.
William C. C. Claiborne
Ja: Wilkinson
  

   
   RC and enclosures (DNA: RG 59, TP, Orleans, vol. 2). RC in a clerk’s hand, signed by Claiborne and Wilkinson. For enclosures, see nn.



   
   Claiborne and Wilkinson enclosed a copy of Laussat to the American commissioners, 8 Frimaire an XII (30 Nov. 1803) (1 p.; in French; translation printed in Robertson, Louisiana under the Rule of Spain, France, and the U.S., 2:219–20), announcing the peaceful transfer of Louisiana from Spain to France and urging the commissioners to hasten their own arrival so that he could convey the territory to them. Claiborne and Wilkinson also enclosed a printed copy of Laussat’s 30 Nov. 1803 proclamation to the residents of Louisiana (6 pp.; in French; printed, with translation, in Carter, Territorial Papers, Orleans, 9:126–32), stating that the province would soon be transferred to the U.S. and reminding the residents that Article 3 of the Louisiana Purchase treaty promised that they would be admitted “as soon as possible” to the rights and privileges of U.S. citizens.



   
   The first enclosure is a copy of Daniel Clark to Claiborne and Wilkinson, 29 Nov. 1803 (see Clark to JM, 29 Nov. 1803 [second letter], n. 1). The second enclosure is a copy of Clark to Claiborne and Wilkinson, 30 Nov. 1803 (1 p.; printed in Robertson, Louisiana under the Rule of Spain, France, and the U.S., 2:218–19), stating that Laussat had taken peaceable possession of Louisiana and had delivered his 30 Nov. letter and proclamation to Clark to forward to the commissioners. Clark had offered Laussat the services of a corps of American militia volunteers organized by Clark to maintain the peace, and Laussat had accepted the offer. Clark again urged the commissioners to hasten their departure.



   
   Claiborne and Wilkinson probably also enclosed with this letter a copy of their 7 Dec. 1803 reply to Laussat’s 30 Nov. letter (1 p.; printed ibid., 2:220), announcing their plan to leave Fort Adams on 8 Dec.


